Citation Nr: 0728465	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  07-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for an inguinal bulge 
and hernia on the left side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  Service records show that the veteran was 
awarded a Korean Service Medal with a Bronze Star.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for a left knee disability and an inguinal 
bulge and hernia on the left side.  

The veteran presented testimony at a videoconference Board 
hearing before the undersigned Veterans Law Judge in August 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

In August 2007, the Board granted a motion to advance this 
appeal on the Board's docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the videoconference hearing before the Board in August 
2007, the veteran stated that he received treatment for the 
left knee disability and the inguinal bulge and hernia on the 
left side from Dr. William Blasik, at the Hampton Family 
Practice, in Hampton, North Carolina, in the 1970's and 
1980's.  He also reported that he received treatment from Dr. 
John Days, an urologist, for the inguinal bulge and hernia.  
It does not appear that VA made an attempt to obtain such 
records.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  The RO/AMC should contact the 
veteran and ask the veteran to provide the office addresses 
for Drs. Blasik and Days and provide the appropriate 
authorizations so these records can be obtained.  The RO/AMC 
should also obtain the VA treatment records from the VA 
medical facilities in Winston-Salem and Salisbury, North 
Carolina, for treatment of the left knee and inguinal bulge 
and hernia from April 2005.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
addresses and locations for Dr. William 
Blasik, at the Hampton Family Practice, 
in Hampton, North Carolina, and Dr. John 
Days.  After obtaining the necessary 
releases, obtain all medical records 
showing treatment for the left knee 
disability and the inguinal bulge and 
hernia, including records from Dr. Blasik 
dated in the 1970's and 1980's.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Obtain all records of the veteran's 
treatment for a left knee disability 
and inguinal bulge or hernia from the 
VA medical facilities in Winston-Salem 
and Salisbury, North Carolina, dated 
from April 2005.   

3.  Then, readjudicate the issues on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


